       Case 2:20-cv-02253-JJT Document 59 Filed 01/28/21 Page 1 of 3




 1   Andrew D. Parker (#028314)
     PARKER DANIELS KIBORT LLC
 2   888 Colwell Building
 3   123 N. Third Street
     Minneapolis, MN 55402
 4   Telephone: (480) 739-2966
 5   Facsimile: (612) 355-4101
     Attorney for Defendants Gurstel Law Firm, P.C.,
 6   Shannon Crane, Whitney Jacobsen, and Jesse Vassallo Lopez
 7
 8
 9
                            UNITED STATES DISTRICT COURT
10                              DISTRICT OF ARIZONA
11
                                            )
12   LeGretta F. Cheek, Pro Se              ) Case No. 2:20-CV-2253-PHX-JJT
                                            )
13                Plaintiff,                )
14                                          )
     vs.                                    )     DEFENDANTS’ RESPONSE
15                                          )     IN OPPOSITION TO
16   Gurstel Law Firm, P.C., Shannon Crane, )     PLAINTIFF’S MOTION TO
     Whitney Jacobson, Jesse Vassallo Lopez,)     STRIKE
17                                          )
18                Defendants.               )

19          Defendants Gurstel Law Firm, P.C., Shannon Crane, Whitney Jacobson, and Jesse
20
     Vassallo Lopez (“Defendants”) request the Court deny Plaintiff’s motion to strike.
21
     Plaintiff’s motion to strike is based on a sole argument that Defendants’ counsel did not
22
23   perform a meet and confer prior to filing their Rule 12(b)(6) motion to dismiss in
24
     accordance with Local Rule of Civil Procedure 12.1(c). This is false. On December 18,
25
     2020, prior to filing the motion to dismiss, Defendants’ counsel performed the meet and
26
27   confer via email correspondence with Plaintiff. (See Second Declaration of Andrew
28   Parker, Exhibit 1).
       Case 2:20-cv-02253-JJT Document 59 Filed 01/28/21 Page 2 of 3




 1                                           CONCLUSION

 2
            For the reasons stated herein, Defendants respectfully requests that this Court deny
 3
 4   Plaintiff’s motion to strike in its entirety.

 5
 6
     This the 28 day of January, 2021.
 7
                                                 PARKER DANIELS KIBORT LLC
 8
 9                                               By s/Andrew D. Parker
                                                    Andrew D. Parker (#028314)
10                                                  Parker Daniels Kibort LLC
11                                                  888 Coldwell Building
                                                    123 N. Third Street
12                                                  Minneapolis, MN 55402
13                                                  Phone: (612) 355-4100
                                                    Fax: (612) (355-4101
14                                                  parker@parkerdk.com
15
                                                 Attorney for Defendants Gurstel Law Firm
16                                               P.C., Shannon Crane, Whitney Jacobson and
17                                               Jesse Vassallo Lopez

18
19
20
21
22
23
24
25
26
27
28



                                                     2
       Case 2:20-cv-02253-JJT Document 59 Filed 01/28/21 Page 3 of 3




 1
                                  CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on January 28, 2021, I electronically transmitted the foregoing

 4   document to the Clerk of Court using the CM/ECF System for filing and transmitted a
 5
     Notice of Electronic Filing to all parties and attorneys of record in this matter, including
 6
     pro se Plaintiff, LeGretta Cheek.
 7
 8
 9
     /s/Mary B. Beeman
10   Mary B. Beeman
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
